DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 03/17/2021 in response to the Non-Final Rejection mailed on 12/18/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 83-89 are cancelled.
4.	New claims 91-97 are added.
5.	Claims 1, 4, 9-12, 18, 25, 27, 30, 34, 36, 45, 49-50, 53-54, 58, 68, 74, 81-82, and 90-97 are pending.
6.	Claims 1, 4, 9-12, 18, 25, 27, 30, 34, 36, 45, 49, 82 and 90 stand withdrawn pursuant to 37 CFR 1.142(b).
7.	Applicant’s remarks filed on 03/17/2021 in response to the Non-Final Rejection mailed on 12/18/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 102
8.	The rejection of claims 50, 54, 68, and 81 under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) 
Claim Rejections - 35 USC § 103
9.	The rejection of claim 53 under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Hanke et al. (US Patent No. 7,300,777, 2007; cited on PTO-892 mailed 12/17/2020) is withdrawn in view of applicant’s persuasive remarks that Cho et al. does not teach wherein the host has an RNA-guided DNA endonuclease integrated into its genome.
10.	The rejection of claim 58 under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Tsuchida et al. (Applied Microbiology and Biotechnology, 2009; cited on PTO-892 mailed 12/17/2020) is withdrawn in view of applicant’s persuasive remarks that Cho et al. does not teach wherein the host has an RNA-guided DNA endonuclease integrated into its genome.
11.	The rejection of claim 74 under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Yukawa et al. (US Patent Application Publication 2008/0171371 A1; cited on PTO-892 mailed 12/17/2020) is withdrawn in view of applicant’s persuasive remarks that Cho et al. does not teach wherein the host has an RNA-guided DNA endonuclease integrated into its genome.
12.	Claims 50, 54, 68, 81, and 91-95 are newly rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on 10/28/2020), Church et al. (US Patent Application Publication US Patent Application Publication 2015/0064753 A1, 2015; examiner cited).  This new grounds of rejection is necessitated upon further consideration of the claims in view of applicant’s arguments.
13.	Claims 50, 54, 68, 81, and 91-95 are drawn to a Corynebacterium host comprising:  a first plasmid, wherein said first plasmid comprises a first promoter operably linked to a first guide RNA, and first donor polynucleotide having at least one mutation sequence flanked by a right homology arm sequence and a left homology arm sequence, wherein each homology arm sequence is homologous to a target sequence in a Corynebacterium genome; and wherein said host has an RNA-guided DNA endonuclease integrated into its genome.
14.	With respect to claim 50, Cho et al. teach a Corynebacterium glutamicum host cell comprising a plasmid harboring a CRISPR/Cas9 and RecT system for metabolic engineering of C. glutamicum [see Abstract].  Cho et al. further teach wherein the plasmid comprises a first promoter operably linked to a first guide RNA and a first donor polynucleotide having at least one mutation sequence flanked by a right homology arm sequence and a left homology arm sequence, wherein each homology arm sequence is homologous to a target sequence in a Corynebacterium genome [see Abstract; Figure 1; p. 158-159; Figure 2].  
	With respect to claim 54, Cho et al. teach the host wherein the RNA-guided DNA endonuclease is Cas9 [see Abstract; Figure 1; p. 158-159; Figure 2].
	With respect to claim 68, Cho et al. teach the host wherein said at least one mutation sequence comprises a mutation of an RNA-guided DNA endonuclease protospacer-adjacent motif (PAM) or see region [see Abstract; Figure 1; p. 158-159; Figure 2].

	With respect to claim 91, Cho et al. teach the host wherein the Cas9 is expressed from a Cas9 encoding sequence operably linked to an inducible promoter [see p. 159, column 1].
	With respect to claim 93, Cho et al. teach the host wherein the RNA-guided DNA endonuclease is Cas9 [see Abstract; Figure 1; p. 158-159; Figure 2].
	With respect to claim 94, Cho et al. teach the host wherein the Cas9 polypeptide encoding sequence comprises a coding sequence optimized for expression in Corynebacterium species [see p. 160, column 1].
	However, Cho et al. does not teach the host of claim 50, wherein said host has an RNA-guided DNA endonuclease integrated into its genome; the host of claim 92, wherein the RNA-guided DNA endonuclease is differentially inducible compared to an inducible promoter operably linked to a guide-RNA; and the host of claim 95, wherein the RNA-guided DNA endonuclease integrated into the genome further comprises a sequence for negative selection and/or flanking recombination sequences.
	Doudna et al. teach a DNA-targeting RNA that comprises a targeting sequence and together with a modifying polypeptide provides for site-specific medication of a target DNA and/or a polypeptide associated with the targeted DNA using RNA-guided DNA endonucleases such as Cas9 [see Abstract].  Doudna et al. further teach that RNA-guided DNA endonucleases can be provided to the host cells using well developed techniques including integration of the nucleic acids encoding said polypeptides into the target cell genome [see paragraphs 0283 and 
	Church et al. teach similar methods to Doudna et al. of genome engineering of cells using Cas9 that also includes flanking recombination sequences for negative selection [see Abstract; paragraphs 0007 and 0039] and further teach that cells not having a naturally occurring Cas9 RNA guided endonuclease may be transformed with DNA to allow the cell to express the Cas9 wherein the endonuclease can be inserted into the genomic DNA of the cell [see paragraphs 0039-0040].
	Chung et al. teach the integration of a NAD+ dependent formate dehydrogenase gene into the genome of a Corynebacterium cell by providing a vector encoding the enzyme and the gene is integrated into the chromosome via homologous recombination [see Abstract; paragraphs 0020-0022 and 0028].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Cho et al., Doudna et al., Church et al., and Chung et al. to integrate the Cas9 of Cho et al. into the genome of Corynebacterium because Cho et al. teach a Corynebacterium glutamicum host cell comprising a plasmid harboring a CRISPR/Cas9 and RecT system for metabolic engineering of C. glutamicum, but acknowledges that high levels of Cas9 from the plasmid can be toxic.  Doudna et al. teach integration of RNA-guided endonucleases into the genome of host cells.  Church et al. teach similar host cells to Doudna et al. and further teach that host cells not naturally expressing an RNA-guided endonucleases and can be transformed with nucleic acids encoding them that are integrated into the genome of the host cells.  Chung et al. teach that vectors encoding enzymes Corynebacterium.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would be motivated to combine the teachings of Cho et al., Doudna et al., Church et al., and Chung et al. to integrate the Cas9 of Cho et al. into the genome of Corynebacterium because Cho et al. acknowledges that high levels of Cas9 from the plasmid can be toxic.  Doudna et al. acknowledges integration of RNA-guided endonucleases into the genome of host cells.  Church et al. acknowledges that host cells not naturally expressing an RNA-guided endonucleases and can be transformed with nucleic acids encoding them that are integrated into the genome of the host cells.  Chung et al. acknowledges that vectors encoding enzymes can be integrated into the genome of the genus of Corynebacterium.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
15.	Claim 53 is newly rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on 10/28/2020), Church et al. (US Patent Application Publication 2016/0168592 A1, 2016; cited on IDS filed on 10/28/2020), and Chung et al. (US Patent Application Publication 2015/0064753 A1, 2015; examiner cited) as applied to claims 50, 54, 68, 81, and 91-95 above, and further in view of Hanke et al. (US Patent No. 7,300,777, 2007; cited on PTO-892 mailed 12/18/2020). This new grounds of rejection is necessitated upon further consideration of the claims in view of applicant’s arguments.

	However, the combination of Cho et al., Doudna et al., Church et al. and Chung et al. does not teach the host of claim 53, wherein the strain is NRRL-B11474.
	Hanke et al. teach strains of Corynebacterium glutamicum, including NRRL-B11474, that are available for genetic engineering [see Abstract; Column 10, lines 38-61].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Hanke et al. to develop a CRISPR/Cas genetic engineering platform in C. glutamicum NRRL-B11474 because Cho et al., Doudna et al., Church et al. and Chung et al. teach a CRISPR/Cas system for genetic engineering of C. glutamicum.  Hanke et al. teach a strain of C. glutamicum NRRL-B11474 that is publicly available for genetic engineering.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Hanke et al. because Hanke et al. acknowledges that NRRL-B11474 is capable of being genetically engineered.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
17.	Claim 58 is newly rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on 10/28/2020), Church et al. (US Patent Application Publication 2016/0168592 A1, 2016; cited on IDS filed on 10/28/2020), and Chung et al. (US Patent Application Publication  as applied to claims 50, 54, 68, 81, and 91-95 above, and further in view of Tsuchida et al. (Applied Microbiology and Biotechnology, 2009; cited on PTO-892 mailed 12/18/2020). This new grounds of rejection is necessitated upon further consideration of the claims in view of applicant’s arguments.
18.	The relevant teachings of Cho et al., Doudna et al., Church et al. and Chung et al. as applied to claims 50, 54, 68, 81, and 91-95 are set forth above.
	However, the combination of Cho et al., Doudna et al., Church et al. and Chung et al. does not teach the host of claim 58, wherein the first plasmid comprises a replication origin selected from the group consisting of a pCASE1 replication origin and a pCG1 replication origin.
	Tsuchida et al. teach a pCASE1 and pCG1 plasmids that are used as cloning vectors for genetic engineering of Corynebacterium glutamicum [see Abstract; p. 1107, column 2].  Tsuchida et al. further teach that the pCASE1 plasmid could be widely applied in genetic manipulation experiments alongside other vectors containing replicons from other plasmid groups [see p. 1114, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Tsuchida et al. to use a pCASE1 and pCG1 because Cho et al., Doudna et al., Church et al. and Chung et al. teach plasmids for a CRISPR/Cas system for genetic engineering of C. glutamicum.  Tsuchida et al. teach that pCASE1 and pCG1 plasmids can be widely applied to genetic manipulation experiments.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level predictability, and would have been motivated to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Tsuchida et al. Corynebacterium glutamicum.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
19.	Claim 74 is newly rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on 10/28/2020), Church et al. (US Patent Application Publication 2016/0168592 A1, 2016; cited on IDS filed on 10/28/2020), and Chung et al. (US Patent Application Publication 2015/0064753 A1, 2015; examiner cited) as applied to claims 50, 54, 68, 81, and 91-95 above, and further in view of Yukawa et al. (US Patent Application Publication 2008/0171371 A1; cited on PTO-892 mailed 12/18/2020). This new grounds of rejection is necessitated upon further consideration of the claims in view of applicant’s arguments.
20.	The relevant teachings of Cho et al., Doudna et al., Church et al. and Chung et al. as applied to claims 50, 54, 68, 81, and 91-95 are set forth above.
	However, the combination of Cho et al., Doudna et al., Church et al. and Chung et al. does not teach the host of claim 74, wherein said first promoter is Pcg2613.  The specification defines Pcg2613 as SEQ ID NO:  4.  To this end, Yukawa et al. identifies several promoters from Corynebacterium glutamicum induced for function of Corynebacterium that is both highly and effective under anaerobic condition, for producing an organic compound, wherein one such promoter comprises an amino acid sequence that is 100% identical to the Pcg2613 promoter set forth in SEQ ID NO:  4 [see Abstract; paragraphs 0017-0019; alignment attached as Pcg2613 promoter in the host of Cho et al. because Cho et al., Doudna et al., Church et al. and Chung et al. teach CRISPR/Cas system for genetic engineering of C. glutamicum.  Yukawa et al. teach Corynebacterium promoters including Pcg2613 useful in inducing expression that is effective under anaerobic conditions for producing an organic compound.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Yukawa et al. because Yukawa et al. acknowledges that Corynebacterium promoters including Pcg2613 are useful in inducing expression that is effective under anaerobic conditions for producing an organic compound.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
21.	Claims 96-97 are newly rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on 10/28/2020), Church et al. (US Patent Application Publication 2016/0168592 A1, 2016; cited on IDS filed on 10/28/2020), and Chung et al. (US Patent Application Publication 2015/0064753 A1, 2015; examiner cited) as applied to claims 50, 54, 68, 81, and 91-95 above, and further in view of Lambert et al. (Applied and Environmental Microbiology, 2007; examiner cited). This new grounds of rejection is necessitated in view of applicant’s amendment to the claims to add new claims 96-97.

	With respect to claims 96 and 97, Doudna et al. and Chung et al. all teach the recognition of recombination sequences by recombinase enzymes [see paragraph 0190 of Doudna et al. and paragraph 0028 of Chung et al.].  Doudna et al. further teach the use of a Cre/Lox (recombinase flippase) system in the context of a eukaryotic cell [see Example 7].
	However, the combination of Cho et al., Doudna et al., Church et al. and Chung et al. does not explicitly teach the host of claim 96, wherein the recombination sequences are recognized by the recombinase flippase and the host of claim 97, wherein the recombination sequences are recognized by Cre recombinase.
	Lambert et al. teach an efficient Cre-lox based system in multiple gene replacements in Lactobacillus plantarum that can be easily adapted to other gram positive bacteria [see Abstract; p. 1134].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Lambert et al. to use a Cre/lox based recombination system in the Corynebacterium of Cho et al. because Cho et al., Doudna et al., Church et al. and Chung et al. teach the integration of RNA-guided endonuclease into the genome of a Corynebacterium.  Lambert et al. teach an efficient Cre-lox based system in multiple gene replacements in Lactobacillus plantarum that can be easily adapted to other gram positive bacteria (Corynebacterium is a gram positive bacteria).  Given that Corynebacterium is a gram positive bacteria, one of ordinary skill in the art would have had a reasonable expectation of success, a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
23.	Applicant’s remarks filed on 03/17/2021 have been fully considered by the examiner and rendered moot in view of the new rejections set forth above.
Conclusion
24.	Status of the claims:
	Claims 1, 4, 9-12, 18, 25, 27, 30, 34, 36, 45, 49-50, 53-54, 58, 68, 74, 81-82, and 90-97 are pending.
	Claims 1, 4, 9-12, 18, 25, 27, 30, 34, 36, 45, 49, 82 and 90 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 50, 53-54, 58, 68, 74, 81, and 91-97 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Yukawa et al. with SEQ ID NO:  4 (Pcg2613)

Query Match             100.0%;  Score 59;  DB 19;  Length 312;
  Best Local Similarity   100.0%;  
  Matches   59;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGTCAAGATCACCCAAAACTGGTGGCTGTTCTCTTTTAAGCGGGATAGCATGGGTTCTT 59
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 CGTCAAGATCACCCAAAACTGGTGGCTGTTCTCTTTTAAGCGGGATAGCATGGGTTCTT 279